Exhibit 10.45
 
LOAN AGREEMENT
 
This Loan Agreement (this “Agreement”) is entered into as of October 30, 2007 by
and between North American Scientific, Inc., a Delaware corporation (the
“Company”), and John A. Friede, a resident of the State of New York (the
“Lender”).
 
RECITAL
 
The Company and the Lender are entering into this Agreement to evidence the
agreement of the Lender to loan $500,000 to the Company (the “Loan”), in two
installments of $250,000 each, and the Company’s agreement to issue promissory
notes (the “Notes”) to the Lender in the form attached hereto as Exhibit A to
evidence the Loan.
 
WHEREFORE, the parties hereto mutually agree as follows:
 
1. Recital. The parties hereby agree to the matters set forth in the
above-stated Recital.
 
2. Loan and Note Issuance. Subject to the terms of this Agreement, the Lender
hereby agrees to advance to the Company installments of the Loan in the
principal amount of (a) $250,000 on or before October 31, 2007 and (b) $250,000
on or before November 14, 2007. Such amounts shall be paid by the Lender by wire
transfer of immediately available funds to such account or accounts as may be
designated by the Company. At the time of each such advance, the Company will
issue to the Lender a Note in a principal amount equal to the amount of such
advance.
 
3. Loan Fee. At the time of each advance pursuant to Section 2 above, the
Company shall pay $10,000 to the Lender as a loan fee, which payment shall be
made by reducing the amount of funds then being advanced by the Lender by the
amount of such fee.
 
4. Warrants. At the time of the first advance by the Lender to the Company
pursuant to Section 2 above, the Company shall issue to the Lender a warrant
(the “Warrant”) to purchase shares of Common Stock of the Company (the “Warrant
Shares”) in the form set forth as Exhibit B hereto. The purchase price per share
for the Warrant Shares (the “Exercise Price”) shall be equal to the per share
closing price of the Common Stock on the trading day before the issuance of the
Warrant as reported in the Wall Street Journal. The number of Warrant Shares
which may be purchased upon exercise of the Warrant shall be equal to $200,000,
divided by the per share Exercise Price, provided that the Exercise Price and
the number of Warrant Shares shall be subject to subsequent adjustment in
accordance with the terms of the Warrant.
 
5. The Lender’s Representations and Covenants. The Lender represents and
warrants to the Company as follows:


--------------------------------------------------------------------------------



(a) The Lender is acquiring the Notes, the Warrant and the Warrant Shares for
investment for the Lender’s own account, not with a view to the public resale or
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”). The Lender has no present intention of selling,
granting any participation in, or otherwise distributing the Notes, the Warrant
or the Warrant Shares. No other person has a direct or indirect beneficial
interest in the Notes, the Warrant or the Warrant Shares, in whole or in part.
The Lender understands that the Notes, the Warrant and the Warrant Shares have
not been registered under the Securities Act with the Securities and Exchange
Commission.
 
(b) The Lender is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.
 
(c) By reason of the Lender’s business or financial experience, the Lender has
the ability to evaluate the merits and risks of the Loan and to make an informed
investment decision with respect to the Loan. The Lender is aware that the Loan
is a high risk and speculative investment, and that there can be no assurance as
to the ultimate success of the Company. The Lender acknowledges and represents
that he is able to bear the risks of investing in the Company.
 
(d) The Lender acknowledges and agrees that the Lender has had an opportunity to
discuss with the Company’s executives the business and financial affairs of the
Company, and the Lender has had an opportunity to inspect and review the
Company’s facilities, financial statements, business plan and related materials.
The Lender acknowledges that the Lender has reviewed such information concerning
the Company as the Lender deems necessary in order for the Lender to make the
investment decision to acquire the Notes, the Warrant and the Warrant Shares.
 
(e) The Lender acknowledges that there is no public market for the resale of the
Notes or the Warrant. The Lender acknowledges and agrees that any resales of the
Notes, the Warrant and the Warrant Shares are subject to restrictions under
applicable securities laws, and the Lender agrees to comply with said
restrictions; and the Lender understands that a legend referencing said
restrictions will be placed on the Notes, the Warrant, and certificates relating
to the Warrant Shares.
 
6. General Provisions.
 
6.1 Governing Law. This Agreement (irrespective of where it is executed,
delivered and/or performed) shall be governed by and construed in accordance
with the laws of the state of California, without giving effect to principles of
conflicts of law.
 
6.2 Waiver of Jury Trial. The parties hereby knowingly, voluntarily and
intentionally waive the right any of them may have to a trial by jury in respect
to any litigation based hereon, arising out of, or under or in connection with
this Agreement or any course of conduct or course of dealing, statements
(whether verbal or written), or actions of the parties. This provision is a
material inducement for the parties to enter into this Agreement.

2

--------------------------------------------------------------------------------



6.3 Survival. All of the representations, warranties, covenants and agreements
of the parties contained in this Agreement shall survive the closing and shall
survive until they have been performed in full or until the applicable statute
of limitation has expired.
 
6.4 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of all other provisions in such jurisdiction, and without
affecting the validity or enforceability of this Agreement and all other
jurisdictions.
 
6.5 Entirety. This Agreement constitutes the full and entire understanding and
agreement between the parties with respect to the subject matters hereof.
 
6.6 Amendment and Waiver. The terms of this Agreement may be amended and the
performance or observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with a written consent of both parties.
 
6.7 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties. A party shall not
be entitled to assign any of its rights or obligations under this Agreement
without the other party’s prior written consent. Notwithstanding the foregoing,
in the event that a party is acquired by another entity (by merger, purchase of
assets, or other change of control), then this Agreement may be assigned to the
acquiring entity, so long as the acquiring entity agrees in writing to be bound
by the terms of this Agreement.
 
6.8 Notices. All notices or communications required or permitted in this
Agreement shall be in writing and may be given by any means (e.g. mail,
telecopier, electronic mail, hand delivery, messenger, overnight courier
service, etc.) addressed as set forth on the signature page of this Agreement,
or at such other address a party may designate in the future. All such notices
and other communications will be deemed given upon delivery at the party’s
proper address.
 
6.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be enforceable against the signing party, all of which together shall
constitute one instrument and agreement. A party may evidence its execution and
delivery of this Agreement by signing this Agreement and sending it to the other
party by telecopier/facsimile.
 
6.10 Attorneys’ Fees. In the event a party breaches its or his obligations under
this Agreement, and the other party incurs attorneys’ fees to enforce the terms
of this Agreement through legal proceedings (litigation, arbitration,
mediation), the party which is determined in such legal proceedings to be the
most prevailing party shall be entitled to recover from the other party the
prevailing party’s reasonable attorneys’ fees and costs incurred in said legal
proceedings.
 
*      *      *      *      *

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Loan Agreement
as of the date first set forth above.
 

 
COMPANY:
     
NORTH AMERICAN SCIENTIFIC, INC.
     
By:
  /s/James W. Klingler
   
  James W. Klingler
   
  Sr. Vice President and CFO




 
Address:
20200 Sunburst Street
   
Chatsworth, CA 91311
 
Fax:
(818) 734-5223




 
LENDER:
     
 /s/John A. Friede
 
Name:
 John A. Friede




 
Address:
   One Shore Road
   
   Rye, NY 10580
 
Fax:
   (914) 698-1034

 
4

--------------------------------------------------------------------------------



Exhibit A
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE.
THIS NOTE MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS.
 
THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY IS SUBORDINATED TO THE “SENIOR
INDEBTEDNESS” AS DEFINED IN AND PURSUANT TO SUBORDINATION PROVISIONS CONTAINED
HEREIN.
 
SUBORDINATED PROMISSORY NOTE


$250,000
October 30, 2007

 
FOR VALUE RECEIVED, NORTH AMERICAN SCIENTIFIC, INC., a Delaware corporation
(“Maker”), hereby promises to pay to John A. Friede, an individual resident of
New York, New York (the “Holder”), in lawful money of the United States of
America, the principal sum of Two Hundred Fifty Thousand and No/100 Dollars
($250,000) together with interest in arrears on the unpaid principal balance at
an annual rate equal to the prime rate in effect from time to time (as set forth
in the Wall Street Journal), plus six percent (6%), in the manner provided
below. Interest shall be calculated on the basis of a year of 365 or 366 days,
as applicable, and charged for the actual number of days elapsed.
 
1. Payments.
 
(a) Principal and Interest. The principal amount of this Note shall be due and
payable on November 20, 2007 (the “Payment Date”). Interest on the unpaid
principal balance of this Note shall be due and payable on the Payment Date.
 
(b) Usurious Interest. Notwithstanding any other provision of this Note, the
Holder does not intend to charge, and the Maker shall not be required to pay,
any interest or other fees or charges in excess of the maximum permitted by
applicable law; any payments in excess of such maximum shall be refunded to the
Maker or credited to reduce the principal hereunder. All payments received by
the Holder will be applied first to costs of collection, if any, then to
interest and the balance to principal.
 
2. Manner of Payment. All payments of principal and interest on this Note shall
be made by Maker’s check to Holder at Holder’s residential address at One Shore
Road, Rye, NY 10580 or at such other place in the United States of America as
Holder shall designate to Maker in writing or by wire transfer of immediately
available funds to an account designated by Holder in writing. If any payment of
principal or interest on this Note is due on a day which is not a business day,
such payment shall be due on the next succeeding business day, and such
extension of time shall be taken into account in calculating the amount of
interest payable under this Note.


--------------------------------------------------------------------------------



3. Prepayment. Maker may, without premium or penalty, at any time and from time
to time, prepay all or any portion of the outstanding principal balance due
under this Note, provided that each such prepayment is accompanied by accrued
interest on the amount of principal prepaid calculated to the date of such
prepayment. Any partial prepayments shall be applied to installments of
principal in inverse order of their maturity.
 
4. Subordination. By acceptance hereof, the Holder agrees that the payment of
the principal of and interest on this Note shall be subordinated to the prior
payment of the principal of and interest on all obligations of Maker for money
borrowed from any bank, trust company, venture capital entity, insurance
company, or other financial institution engaged in the business of lending money
(hereinafter called “Senior Indebtedness”). Upon any default or event of default
under any Senior Indebtedness, (a) no amount shall be paid by the Maker in
respect of the principal of or interest on this Note at the time outstanding,
unless and until such default or event of default under such Senior Indebtedness
shall have been cured (i) by payment in full of the then outstanding principal
thereof and interest accrued thereon; or (ii) otherwise, and (b) no claim or
proof of claim shall be filed by or on behalf of the Holder of this Note which
shall assert any right to receive any payment in respect of the principal of and
interest on this Note except subject to payment in full of the principal of and
interest on all Senior Indebtedness then outstanding. Without limitation of the
foregoing, the payment of the principal of and interest on this Note is
subordinated to the obligations of the Maker to Silicon Valley Bank and Agility
Capital LLC in accordance with subordination agreements between each of such
entities and the Holder.
 
5. Events of Default.
 
(a) The following shall constitute “Events of Default” under this Note:
 
(i) failure to pay any principal or any interest within five (5) business days
following its due date hereunder;
 
(ii) default in the performance by the Maker of any material obligation to the
Holder under this Note, which default is not cured within thirty (30) days after
written notice of such default from the Holder;
 
(iii) the filing of any petition or the commencement of any proceeding against
the Maker or any endorser or guarantor of this Note for any relief under any
bankruptcy or insolvency laws, or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganizations, compositions, or extensions,
which proceeding is not dismissed within one hundred twenty (120) days.
 
(b) Acceleration Upon Default; Default Rate. Subject to the subordination of
this Note in accordance with Paragraph 4 above, if an Event of Default has
occurred and is continuing under this Note, the entire principal balance,
interest then accrued, and all other sums due hereunder, whether or not
otherwise then due, shall, at the at option of the Holder, become immediately
due and payable without demand or notice. Upon any Event of Default hereunder,
and during the continuation thereof, the interest rate on this Note will
increase to one percent (1%) per annum above the interest rate otherwise being
charged hereunder.

2

--------------------------------------------------------------------------------



6. Expenses of Collection. The Maker agrees to pay the Holder’s reasonable costs
in collecting and enforcing this Note, including reasonable attorney’s fees.
 
7. Waiver by Holder. No waiver of any obligation of the Maker under this Note
shall be effective unless it is in a writing signed by the Holder. A waiver by
the Holder of any right or remedy under this Note on any occasion shall not be a
bar to exercise of the same right or remedy on any subsequent occasion or of any
other right or remedy at any time.
 
8. Notice. Any notice required or permitted under this Note shall be in writing
and shall be deemed to have been given on the date of delivery, if personally
delivered to the party to whom notice is to be given, or on the fifth business
day after mailing, if mailed to the party to whom notice is to be given, by
certified mail, return receipt requested, postage prepaid, or overnight courier
service with proof of receipt, and addressed as follows:


(a)
If to the Maker:
North American Scientific, Inc.
   
Attn: Mr. James W. Klingler
   
20200 Sunburst Street
   
Chatsworth, CA 91311
   
Phone: (818) 734-8600
   
 
 
with a copy to:
Seyfarth Shaw LLP
   
Attn: Alan J. Reich
   
131 S. Dearborn Street
   
Suite 2400
   
Chicago, IL 60603
   
Phone: (312) 460-5650
     
(b)
If to the Holder:
Mr. John A. Friede
   
One Shore Road
   
Rye, NY 10580
   
Phone: (914) 698-2015

 
9. Waiver by Maker. The Maker hereby expressly waives presentment, demand and
protest, notice of demand, dishonor and nonpayment of this Note, and all other
notices or demands of any kind in connection with the delivery, acceptance,
performance, default or enforcement hereof, and hereby consents to any delays,
extensions of time, renewals, waivers or modifications that may be granted or
consented to by the Holder hereof with respect to the time of payment or any
other provision hereof.
 
10. Severability. In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal or unenforceable, in whole
or in part or in any respect, or in the event that any one or more of the
provisions of this Note operate or would prospectively operate to invalidate
this Note, then and in any such event, such provision(s) only shall be deemed
null and void and shall not affect any other provision of this Note and the
remaining provisions of this Note shall remain operative and in full force and
effect and in no way shall be affected, prejudiced, or disturbed thereby.

3

--------------------------------------------------------------------------------



11. Governing Law. This Note shall be governed by and construed and enforced in
accordance with the laws of the State of California without giving effect to the
conflict of laws principles thereof.
 
12. Parties in Interest. This Note shall bind Maker and its successors and
assigns. This Note shall not be assigned or transferred by Holder without the
express prior written consent of Maker, except by will or, in default thereof,
by operation of law.
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.
 

 
NORTH AMERICAN SCIENTIFIC, INC.
 
a Delaware corporation
     
By:
/s/James W. Klingler
   
Name: James W. Klingler
   
Title: Sr. VP & CFO


4

--------------------------------------------------------------------------------

